 


109 HCON 93 IH: Expressing the sense of the Congress that the Department of Justice should halt efforts to block compensation for torture inflicted by the Government of Iraq on American prisoners of war during the 1991 Gulf War.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 93 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Reyes submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the Department of Justice should halt efforts to block compensation for torture inflicted by the Government of Iraq on American prisoners of war during the 1991 Gulf War. 
 
Whereas while serving in the Gulf War, 23 American soldiers were captured and held as prisoners of war in Kuwait and Iraq between January and March 1991; 
Whereas the American prisoners of war were subjected to physical and psychological torture, including beatings, starvation, mock executions, and inhumane living conditions, and the prisoners were tortured at various locations, including the Abu Ghraib prison; 
Whereas the Congress, in the Antiterrorism and Effective Death Penalty Act of 1996, amended the foreign sovereign immunities provisions of title 28, United States Code (28 U.S.C. 1602 et seq.) to provide that American victims of terrorist acts, including specifically torture, could bring suit in United States courts against state sponsors of terrorism and their officials so as to secure compensation for their injuries and deter terrorist acts against Americans; 
Whereas using the authority granted by the Congress in those amendments made by the Antiterrorism and Effective Death Penalty Act of 1996 to the foreign sovereign immunities provisions of title 28, United States Code, 17 of the American prisoners of war filed a lawsuit against the Government of Iraq seeking compensation for the injuries they suffered; 
Whereas on July 7, 2003, United States District Court Judge Richard W. Roberts issued a decision awarding the prisoners of war $653,000,000 for compensatory damages and $306,000,000 in punitive damages, to be paid by the Government of Iraq; 
Whereas since the judgement in favor of the prisoners of war, the White House has stated that no funds should go to prisoners of war from the 1991 Gulf War, and the Department of Justice has sought to block payment of the court-ordered judgment; 
Whereas Secretary of Defense Donald Rumsfeld has stated his belief that Iraqi citizens who were subject to abuse and cruelty by members of the United States Armed Forces at the Abu Ghraib prison and other detention facilities should be provided compensation for their mistreatment; and 
Whereas in the interests of fairness for American prisoners of war, members of the United States Armed Forces who were held captive during the 1991 Gulf War and tortured at the Abu Ghraib prison and other locations in Iraq and Kuwait should be compensated for their suffering: Now, therefore, be it 
 
That it is the sense of the Congress that the Department of Justice should halt efforts to block compensation for torture inflicted on American prisoners of war by the Government of Iraq during the 1991 Gulf War. 
 
